Citation Nr: 0013255	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-02 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of hemorrhoids, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
RO that increased the rating for post-operative residuals of 
hemorrhoids from zero to 10 percent.


FINDING OF FACT

The veteran's service-connected post-operative residuals of 
hemorrhoids do not result in persistent bleeding with 
secondary anemia or fissures.


CONCLUSION OF LAW

An increased rating for post-operative residuals of 
hemorrhoids is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.27, 4.7, 4.114 (Diagnostic 
Code 7336) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected post-operative residuals of 
hemorrhoids have been evaluated as 10 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).  Under 
Diagnostic Code 7336, a 10 percent evaluation is assigned for 
external or internal hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  A 20 percent evaluation is assigned 
for persistent bleeding with secondary anemia or with 
fissures.  Id.

The veteran's service medical records show that, in 
June 1943, he was hospitalized for external hemorrhoids and 
underwent a hemorrhoidectomy.  By rating action of 
January 1988, the RO granted service connection for post-
operative residuals of a hemorrhoids and assigned a 
noncompensable evaluation.

Correspondence from a private physician, dated in 
October 1997, indicates that the veteran reported that he had 
periodic rectal bleeding and discomfort in the perianal area 
and used Preparation H and similar products when necessary.  
The veteran also reported that, when he had a hard bowel 
movement, some blood was evident.  The physician noted that 
the veteran's rectal examination revealed some mild stenosis 
consistent with prior hemorrhoid surgery.  Internal 
hemorrhoids were appreciated and some mild perianal hyperemia 
was noted.  The physician noted that the veteran had residual 
internal hemorrhoids with occasional bleeding.

At a December 1997 VA examination, the veteran gave a history 
of severe enlargement of his hemorrhoids and of a 
hemorrhoidectomy in service.  He reported that he later 
required cauterization on two occasions in order to stem 
bleeding.  He reported that, whenever he had a rectal 
examination for evaluation of the prostate, he would bleed 
for two to three days afterwards.  He reported using Analpram 
cream to obtain relief of symptoms of pruritus and discomfort 
when bleeding.  Examination revealed no evidence of external 
hemorrhoids.  He had a normal sphincter tone and had a scar 
along the floor of the anal canal consistent with prior 
surgery.  No irritation was noted.  The diagnosis was 
"[s]tatus post hemorrhoidectomies resulting in scar tissue 
which lead[s] to periodic bleeding."  

At a March 1999 VA examination, the veteran reported that, 
since service, he had had cauterization on two occasions for 
persistent rectal bleeding.  He used one box of Preparation H 
each month and a laxative to reduce pain and occasional 
bleeding, which he had on a regular basis, several times each 
week.  It was noted that the veteran had no loss of sphincter 
control.  Examination revealed no bleeding.  No external 
hemorrhoids were discernible.  The veteran had a slightly 
prominent vein at five o'clock, but the examiner noted that 
it was not yet representing a true hemorrhoid.  Rectal lumen 
and rectal tone were within normal limits.  Recurrent rectal 
bleeding without evidence of external hemorrhoids was 
diagnosed.  The examiner opined that there was a suggestion 
of an early hemorrhoid at five o'clock externally, and that 
it was as likely as not that the veteran bled from internal 
hemorrhoids intermittently.

Despite the veteran's contentions to the contrary, the Board 
finds that the veteran's service-connected post-operative 
residuals of hemorrhoids do not warrant an increased rating 
under Diagnostic Code 7336.  To warrant a 20 percent 
evaluation under Diagnostic Code 7336, the evidence would 
have to demonstrate that the veteran has persistent bleeding 
with secondary anemia, or with fissures; however, the more 
recent evidence does not show that the veteran's service-
connected disability is severe enough to warrant a higher 
rating.  

The record shows that the veteran reported symptoms of 
periodic or occasional rectal bleeding.  Moreover, he was 
found to have occasional bleeding in October 1997, scar 
tissue leading to periodic bleeding in December 1997, and 
recurrent rectal bleeding without evidence of external 
hemorrhoids in March 1999.  The record, however, does not 
show that the veteran experiences a combination of persistent 
bleeding and secondary anemia or fissures.  In short, the 
veteran's symptoms do not equate to disability of the type 
contemplated by the criteria for a 20 percent evaluation-
persistent bleeding with secondary anemia or with fissures.

The Board has also considered whether the veteran is entitled 
to compensation for other residual impairment such as 
scarring.  Significantly, however, the record on appeal is 
devoid of evidence that the veteran has scarring that is 
poorly nourished, ulcerated, tender and painful, or otherwise 
symptomatic in a manner beyond that contemplated by the 
symptoms considered in the rating under Diagnostic Code 7336.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  

Turning to the issue of an extraschedular rating, the 
evidence does not tend to show, that the service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
(1999); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
veteran's post-operative residuals of hemorrhoids have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  Id.  Indeed, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  There is no indication that his 
post-operative residuals of hemorrhoids are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Therefore, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.  See Bagwell, 9 Vet. 
App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an increased rating must therefore be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for post-operative residuals of 
hemorrhoids is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

